FILED
                            NOT FOR PUBLICATION                             AUG 01 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


EDMUND C. OLSON, as Trustee of the               No. 12-15251
Edmund C. Olson Trust No.2, U/A Dated
August 21, 1985,                                 D.C. No. 1:10-cv-00691-ACK-
                                                 RLP
               Plaintiff - Appellee,

  v.                                             MEMORANDUM*

HAN KAMAKANI PHUA; ABEL
SIMEONA LUI,

               Defendants - Appellants.


                    Appeal from the United States District Court
                             for the District of Hawaii
                      Alan C. Kay, District Judge, Presiding

                              Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Abel Simeona Lui appeals pro se from the district court’s summary

judgment in favor of plaintiff, Edmund C. Olson, as trustee of the Edmund C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Olson Trust No. 2, in the Trust’s diversity action seeking declaratory and

injunctive relief in connection with defendants’ non-consensual liens on real

property. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Doe

v. Abbott Labs., 571 F.3d 930, 933 (9th Cir. 2009), and we affirm.

      We reject Lui’s argument that the district court violated his procedural due

process rights by deciding the Trust’s noticed motion for summary judgment

without first issuing a formal scheduling order, where Lui opposed the motion and

appeared at the hearing. See Guenther v. Comm’r, 889 F.2d 882, 884 (9th Cir.

1989) (order) (“Notice and an opportunity to be heard are the hallmarks of

procedural due process.”).

      We do not consider arguments raised for the first time on appeal, including

Lui’s arguments concerning res judicata or collateral estoppel and alleged perjury

or fraud. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per

curiam).

      We lack jurisdiction to consider the district court’s order granting the Trust’s

motion for reconsideration because Lui failed to file an amended or separate notice

of appeal. See Whitaker v. Garcetti, 486 F.3d 572, 585 (9th Cir. 2007).

      We do not have jurisdiction over the portion of the judgment as to Han

Kamakani Phua because Phua did not sign the Notice of Appeal. See Fed. R. App.


                                          2                                     12-15251
P. 3(c)(2); Fed. R. App. P. 4(a); United States v. Sadler, 480 F.3d 932, 937 (9th

Cir. 2007) (Rule 4(a) is both mandatory and jurisdictional); C.E. Pope Equity Trust

v. United States, 818 F.2d 696, 697 (9th Cir. 1987) (a nonattorney does not have

authority to appear as an attorney for others).

      AFFIRMED.




                                           3                                  12-15251